*316The court decided that the plaintiffs were not entitled to recover, in an opinion per oiuriamv, as follows:
The facts in this case and the question presented therein are identical with the facts and question presented in the *317case of these plaintiffs, as trustees, under the trust for Virginia H. Berg, No. 45470.
Upon the authorities there cited and discussed, and for the reasons therein stated, the plaintiffs are not entitled to recover in this case. The petition is therefore dismissed. It is so ordered. "s